ORDER STRIKING NAMES
There came on for consideration the Application by the Board of Governors of the Oklahoma Bar Association for an Order striking the names of attorneys from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma for failure to comply with the Mandatory Continuing Legal Education requirements for the year 2005.
It appears to the Court that the Board of Governors at their August 24, 2007, meeting, in compliance with Rule 6(e) of the Rules of the Supreme Court for Mandatory Continuing Legal Education, established that the hereinafter named members of the Oklahoma Bar Association were suspended from membership in the Association and the practice of law in the State of Oklahoma by Order of this Court in Case No. 8.C.B.D. 5205 on June 26, 2006, for noncompliance with Mandatory Continuing Legal Education requirements for 2005. It further appears to the Court that the Board of Governors determined that no application for reinstatement has been filed by said members within one year of the suspension.
THE COURT THEREFORE FINDS, that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules of the Supreme Court for Mandatory Continuing Legal Education, and that the following attorneys should be and are hereby stricken from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, for failure to comply with the Mandatory Continuing Legal Education requirements for year 2005, to wit:
/s/ James R. Winchester James R. Winchester, Chief Justice
WINCHESTER, C.J., EDMONDSON, V.C.J., HARGRAVE, KAUGER, WATT, TAYLOR, COLBERT, JJ., concur.
OPALA, J., not participating.
*984EXHIBIT A
(Striking Names-MCLE 2005)
Barry Knight Beasley OBA No. 11220 4516 W Freeport Ave Broken Arrow, OK 74012
Glen Joseph Blake OBA No. 18655 PO Box 50001 Tulsa, OK 74150-0001
Christi Ann Chapman OBA No. 18545 1429 W Catfishbay Kingston, OK 783439
Debra Jean Coffey OBA No. 18995 10220 E. 112th St. S. Bixby, OK 74008
Clifford Eugene Heckert OBA No. 19832 5005 Malcom Rd Lawton, OK 78501
Ronald Lee Johnson OBA No. 4721 PO Box 5295 Ardmore, OK 73408
Phyllis Stevenson Jones OBA No. 4791 4400 Hemingway Drive # 178 Oklahoma City, OK 73118
Richard John Lehrter OBA No. 15618 UMB Financial-UMB Bank 1487 $ Boulder Ave 1st Fl Tulsa, OK 74119
Terry Paul Malloy OBA No. 5648 5525 E 5lst St, Ste 150 Tulsa, OK 74185
Laura Maureen Parmele OBA No. 10920 PO Box 702214 Tulsa, OK 74170
John F. Percival OBA No. 7088 4124 Northwich Norman, OK 78072
Johann Michael Viscosi OBA No. 9240 Ste. 110 5 NW 16th St. Lawton, OK 73507-6459
John Matthew Whitworth OBA No. 18157 3902 78th Drive E. Sarasota, FL 34243